Title: To Benjamin Franklin from Jean de Neufville & fils, 21 January 1782
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


May It please your Excellency
Amsterdam 21st Jany. 1782
That we further Apprize your Excellency of our having deliver’d (on our being applied to for it) the last part of the Remaining Goods of the United States which had remained in our possession or at least had always been under our Immediate direction, about Which it may be proper to remark there has never been the least difficulty Concerning their delivery; or for any kind of receipt therefore as these resting with us solely we had no objection to make. It is a peculiar Satisfaction to us that they were deliver’d in good Order.
We have nothing to add for the present on the Subject and have the honor to remain With due respect Your Excellencys Most Obed. Humble Servts.
John DE Neufville & Son
His Excellency Dr B Franklin Minister Plenipo at the Court of Versailles
 
Notation: John de Neufville et Son Amsterdam 21. Janr. 1782.
